Citation Nr: 1440758	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for vertigo (dizziness).  


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964 and from February 1977 to November 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania, which implemented the grant of service connection for vertigo (dizziness), pursuant to an October 2009 Board decision, and assigned a zero percent (noncompensable) rating for this disability, effective from October 22, 2002.  The Veteran perfected a timely administrative appeal contesting the zero percent rating assigned for vertigo.  See July 2010 Notice of Disagreement; December 2011 Statement of the Case; February 2012 Substantive Appeal (VA Form 9).

The Board notes that, in addition to the paper claims file, there is also Virtual VA paperless claims file associated with the Veteran's claim.  The documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.

Additionally, in the February 2012 Substantive Appeal, the Veteran, in writing, withdrew representation by the Disabled American Veterans (DAV); therefore, the Veteran is unrepresented in this claim.

 
FINDING OF FACT

Throughout the appeal, the Veteran's vertigo manifests occasional dizziness, but not dizziness and occasional staggering.


CONCLUSION OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial 10 percent rating, but not higher, for vertigo (dizziness) are met, for the period from October 22, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.20, 4.31, 4.71a Diagnostic Code (DC) 6204 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for a compensable rating for vertigo.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent the Veteran initial duty-to-assist letters in October 2002, March 2006, and August 2008.  These letters addressed the Veteran's underlying claims of service connection for vertigo.  The initial rating claim flow downstream from a March 2010 rating decision which assigned a zero percent rating following the grant of service connection for vertigo.  The United States Court of Appeals for Veterans Claims (Court) held, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91(2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice letters, provided before service connection was granted, were legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); 38 C.F.R. § 3.159(b)(3) (2013). 

B.  Duty to Assist

The Board further finds that the duty to assist requirements has also been satisfied in this case.  38 U.S.C.A. §§ 5103, 5103A.  Specifically, all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims file.  In particular, VA has obtained the Veteran's service treatment records, VA treatment records, and VA examination reports.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded several VA examinations in conjunction with the claim decided herein, including VA examinations conducted in November 2002, August 2008, and September 2008, to determine the severity of his vertigo.  Given that the VA examiners personally interviewed and examined the Veteran, performed the requisite testing, and provided the information necessary to evaluate his vertigo (dizziness) under the applicable rating criteria, the Board finds the reports of examination be adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Further, the RO schedule the Veteran for an ear, nose and throat (ENT) examination to determine the current severity of his vertigo, which was scheduled for November 2013.  The RO received a response from the VA hospital that the Veteran wanted to withdraw the appeal.  In January 2014, the RO provided the Veteran with the criteria for withdrawing an appeal, which the Veteran did not respond.  In an April 2014 correspondence, the Veteran stated that when he received notice of the scheduled examination in November 2013, he declined because he had already attended three examination and a fourth examination was unnecessary.  The Veteran also indicated that the two portions of the examination are very painful and "takes me 2 to 3 days to get over it."  The Veteran concluded, "Whatever decision(s) you need to do or make, so be it, I cannot provide you with any more information and the tests have proven what I already know."  Thus, the Veteran has not alleged that these VA examinations are inadequate for rating purposes.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected vertigo since he was last examined.  38 C.F.R. § 3.327(a) (2013).  Therefore, the Board finds that the reports of examination, which are already of record, as well as the VA outpatient treatment records, are an adequate basis on which to adjudicate the vertigo claim.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a March 2010 rating decision, RO implemented the grant of service connection for vertigo (dizziness), pursuant to an October 2009 Board decision, and assigned a noncompensable rating for this disability, effective from October 22, 2002.

Under Diagnostic Code 6204, which pertains to peripheral vestibular disorders, a 10 percent rating requires occasional dizziness.  A 30 percent rating requires dizziness and occasional staggering.  The Note following the code provides that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  38 C.F.R. § 4.87, DC 6204.

As previously indicated, the Veteran failed to report for a scheduled VA examination in November 2013 to assess the severity of his service-connected vertigo (dizziness).  In an April 2014 correspondence, the Veteran explained that he refused to attend the November 2013 examination because the testing is painful and would not reveal any new results from his previous three examinations.  The Board accepts the Veteran's explanation as good cause for his not reporting reexamination, and agrees that the remaining VA (and private) examinations of record, which sufficiently reveal the current state of the Veteran's vertigo (dizziness), are adequate and have been given ample consideration.  Hence, the Board will proceed to decide the claim based on the evidence of record.

A January 2003 private treatment record reflect that the Veteran complained of dizziness since service, which he described as experiencing when he stands quickly from a prone position.  The Veteran was advise to rise slowly in prone position to prevent black outs and unstableness.  The audiologist recommended that he be evaluated for vestibular function.  When the Veteran was examined by VA in June 2004, he again complained of dizziness with quick movement from lying down to upright position since 1962.

Turning to the Veteran's treatment record, the Veteran sought treatment from the VA Medical Center (VAMC) in Eerie, Pennsylvania for vertigo.  A July 2005 treatment record noted that the Veteran reported symptoms of "some dizziness that has been going on for over 40 years."  In an August 2005 treatment record, the Veteran continued to reiterate symptoms of dizziness for the past 40 years and specifically, whenever he is in prone position on his back and has to get up suddenly, he immediately gets dizzy and falls back down.  The Veteran stated no history of dizziness in all other positions.  The treating physician noted that ear, nose, and throat (ENT) examination are negative.  In a September 2005 treatment record, the Veteran returned for an electronystagmogram (ENG) testing, which revealed left peripheral labyrinthitis.  The Veteran was also prescribed diazepam for vertigo.

An August 2008 treatment record indicates an "ongoing problem" for the past six months where the Veteran's initial vertigo has now been more of an "off-balance, unsteady sensation."  The Veteran continued to take the prescribed Diazepam.  A physical examination revealed bilateral ear wax that was removed, otherwise the ears were unremarkable.  The examiner also noted that the ENT examination was unremarkable, and that the Veteran had a normal gait.  The Veteran reported no other etiologic complaints contributing to his dizziness.

An August 2008 VA examination reflected complaints of dizziness when the Veteran moves quickly or turns his head to a supine position.  The Veteran stated that he is able to avoid dizziness by avoiding head movements.  A physical examination revealed that the auricle and external canals were normal.  The Veteran's cerumen was greater on the right ear than the left ear.  The tympanic membrane was not visible on the right ear, while the left ear tympanic membrane appears normal.  The examiner noted that the Veteran had a normal gait, and there was no evidence of a balance disorder or upper respiratory disorder.  The diagnoses included vertigo, noting that the ENG testing revealed right peripheral vestibular abnormality.  The examiner opined that the diagnosis of vertigo is related to the Veteran's ENG abnormality.

A September 2008 treatment record shows continued complaints of dizziness.  The Veteran reported feeling dizzy with changed position "2-4 times daily" for "30-60 minutes."  An October 2008 treatment record also reflects vertigo symptoms described as objects spinning or turning around them, dizziness with changed positions, nausea, and a swimming sensation in the head that occur daily and last 30-60 minutes.  The Veteran was diagnosed with unspecified, peripheral vertigo.  

When the Veteran was seen by VA in September 2008, he reported a history of a traumatic perforation of both tympanic membranes during service.  The Veteran also complained of an onset of episodes of vertigo when he changed positions quickly, which he related has had a significant impact on his daily activities. 

In an April 2014 correspondence, the Veteran stated that he no longer takes the prescribed medication diazepam, because it makes him tired.  The Veteran explained that he exercises to minimize the dizziness with some relief "but every day, it's the same, I have to be aware of what I am doing and not stumble or fall."

Based on the medical evidence on record showing a diagnosis of vertigo, and the Veteran's own statements of occasional dizziness, an initial rating of 10 percent for vertigo (dizziness) is warranted throughout the appeal period.  While the Veteran's vertigo has been manifested by complaints of occasional dizziness, which are clearly contemplated by the 10 percent rating, to warrant the next higher rating (and in fact, the maximum 30 percent rating), there must also be evidence of occasional staggering.  The Board finds that the cumulative record evidence does not reflect symptoms of staggering, and the August 2008 VA examiner found that the Veteran presented with a normal gait and no evidence of a balance disorder.  The Veteran has not asserted that he has occasional staggering associated with his vertigo.  Instead, he has described his symptoms of occasional dizziness upon moving quickly, turning his head, and in changing his positions.  Hence, an initial rating in excess of 10 percent under Diagnostic 5204 is not warranted at any time during the appeal period.

The Board has also considered Diagnostic Code 6205 as a basis for a higher rating. However, the Board observes that as essentially noted by the August 2008 VA examination, the Veteran has not been shown to have clinical presentation of Meniere's disease.  As for Diagnostic Code 6207 pertaining to loss of auricle, the August 2008 VA examiner conducted a physical examination, which revealed that the auricle is normal without deformity, and thus the Veteran has not been shown to have finding related to loss of auricle.  As for Diagnostic Code 6208 and 6209 pertaining to malignant and benign neoplasm of the ear, the August 2008 VA examiner also noted external canals of the ear are normal bilaterally, and thus the Veteran has not been shown to have any findings related to malignant or benign neoplasm of the ear.  As for Diagnostic Code 6210 pertaining to chronic otitis externa, the August 2008 VA examiner also noted no evidence of any infection or polyps of the Veteran's ears, and thus, the Veteran has not been showed to having finding related to chronic otitis externa.

Finally, Diagnostic Code 6211, which addresses perforation of the tympanic membrane, only allows for a zero percent rating.  Here, the August 2008 VA examiner found that the tympanic membrane of the left ear appears normal while the right ear was not visualized.  Nonetheless, the ENG testing conducted in August 2008 was unremarkable and that the tympanometry was normal.

III.  Other Considerations

The consideration of an extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The record reflects that the Veteran worked for the government as a "senior in medical equipment" for approximately 38 years before retirement and does not indicate that since his retirement he would like to re-enter the work-force.  Hence, the Board finds that the Veteran has not alleged, and the record has not otherwise revealed, the issue of TDIU due to the service-connected vertigo (dizziness).  Therefore, no further consideration of the issue is warranted.

For all the foregoing reasons, the Board finds an initial 10 percent rating for vertigo (dizziness), but no higher rating is warranted effective October 22, 2002- the date of receipt of the claim.  The Board has applied the benefit-of-the-doubt doctrine in awarding the initial 10 percent rating, but finds that the preponderance of the evidence is against assignment of the maximum.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).



ORDER

Entitlement to an initial 10 percent rating for vertigo (dizziness), effective from October 22, 2002, is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


